 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CINDY ELLEN OCHOA, an
      individual,                                  NO. 2:18-CV-0297-TOR
 8
                                Plaintiff,
 9                                                 ORDER GRANTING DEFENDANT
             v.                                    PUBLIC CONSULTING GROUP,
10                                                 INC., AND PUBLIC PARTNERSHIPS
      SERVICE EMPLOYEES                            LLC’S MOTION TO DISMISS
11    INTERNATIONAL UNION LOCAL
      775, an unincorporated labor
12    association, et al.,

13                              Defendants.
14

15         BEFORE THE COURT is Defendant Public Consulting Group, Inc., and

16   Defendant Public Partnerships LLC’s Joint Motion to Dismiss (ECF No. 43). The

17   Motion was submitted for consideration without a request for oral argument. The

18   Court has reviewed the record and files herein, and is fully informed. For the

19   reasons discussed below, the Motion (ECF No. 43) is granted.

20

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 1
 1                                   BACKGROUND 1

 2         This case arises out of the alleged wrongful withholding of union dues from

 3   Ms. Cindy Ochoa’s paycheck. In short, Ochoa is an employee of the State of

 4   Washington. Defendants Public Consulting Group, Inc., and Public Partnership,

 5   LLC, (collectively PCG/PPL 2) provide payroll services on behalf of the State. As

 6   part of the service, PCG/PPL withhold union dues and remit them to the Service

 7   Employees International Union Local 775 (SEIU 775). Pursuant to the State’s

 8   direction, PCG/PPL rely entirely on SEIU 775 in determining from whom dues

 9   should be withheld. See ECF No. 39 at 9, ¶¶ 50-52. In other words, as the Court

10   previously observed, PCG/PPL, provide passive payroll services based on the

11   information given to them.

12         The Court recently granted PCG/PPL’s Motion to Dismiss for failure to state

13   a claim. ECF No. 38. Plaintiff submitted an Amended Complaint (ECF No. 39)

14   and Defendants now renew their request for dismissal (ECF No. 43).

15

16   1
           Given the underlying substance of the allegations is detailed in this Court’s

17   previous Order Granting Defendants’ Motion to Dismiss (ECF No. 38), the Court

18   need not recount them here.

19   2
           For the purposes of this Order, the distinction between PCG and PPL is not

20   material.

         ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
         INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
         MOTION TO DISMISS ~ 2
 1                                     DISCUSSION

 2         PCG/PPL argue dismissal is proper because Plaintiff’s Amended Complaint

 3   suffers from the same flaws identified in Defendants previous Motion to Dismiss

 4   and the Court’s Order granting the Motion. ECF No. 43 at 2. The Court agrees.

 5         Ultimately, as PCG/PPL recognize, Plaintiff’s Amended Complaint “fares

 6   no better” than the previous Complaint. ECF No. 43 at 2. The Court notes that

 7   many of the arguments raised by the Parties have been sufficiently addressed in

 8   this Court’s previous Order and the additional allegations do not impact the

 9   analysis. As such, the Court will only address the newly raised legal argument in

10   Plaintiff’s Response (ECF No. 46) and the additional, substantive factual

11   allegations in the Amended Complaint (ECF No. 39).

12         Plaintiff’s Amended Complaint does not allege any substantive facts that

13   would change the analysis the Court put forth in its previous Order Granting

14   Motion to Dismiss (ECF No. 38). Plaintiff simply adds meat to PCG/PPL’s

15   operations, see ECF No. 39 at 6-9, ¶¶ 25-47, and details more interactions between

16   Plaintiff and employees of PCG/PPL in trying to stop the withholding of her funds,

17   who ultimately pointed her to SEIU 775, see ECF No. 39 at 12, ¶¶ 66-73; 16-17, ¶¶

18   93-96. The critical facts – that PCG/PPL provide passive payroll services (as a

19   mere instrument) at the direction of the State based on information provided to

20   them – remain the same. Notably, Plaintiff makes no effort to discuss how the new

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 3
 1   allegations save Plaintiff’s claim.

 2          Plaintiff raises the new argument that PCG/PPL are state actors because

 3   disbursing Medicaid funds – part of their payroll services – is “a roll that has

 4   traditionally been the exclusive prerogative of government.” ECF No. 46 at 11-12.

 5   Plaintiff does not provide any case law supporting its position that a payroll service

 6   provider that disburses Medicaid funds is a government actor. Rather, Plaintiff

 7   simply argues that “[t]he spending of public monies, specifically Medicaid, has

 8   traditionally and exclusively been the prerogative of the federal and state

 9   governments, since Medicaid’s inception in 1965.” ECF No. 46 at 11. The Court

10   declines to adopt such a novel argument, especially where it would turn every

11   private entity that disburses funds on behalf of the government into a state actor.

12   See Rendell-Baker v. Kohn, 457 U.S. 830 (1982) (“The school, like the nursing

13   homes, is not fundamentally different from many private corporations whose

14   business depends primarily on contracts to build roads, bridges, dams, ships, or

15   submarines for the government. Acts of such private contractors do not become

16   acts of the government by reason of their significant or even total engagement in

17   performing public contracts.”).

18          Given Plaintiff’s failed attempt to allege a plausible claim against PCG/PPL

19   in the Amended Complaint, the Court finds amendment as to these claims is futile.

20   //

          ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
          INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
          MOTION TO DISMISS ~ 4
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Defendant Public Consulting Group, Inc., and Defendant Public Partnerships

 3   LLC’s Joint Motion to Dismiss (ECF No. 43) is GRANTED.

 4         The District Court Executive is directed to enter this Order, dismiss

 5   Defendant Public Consulting Group, Inc., and Defendant Public Partnerships LLC

 6   from the case, and furnish copies to the parties.

 7         DATED July 12, 2019.

 8

 9                                   THOMAS O. RICE
                              Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20

        ORDER GRANTING DEFENDANT PUBLIC CONSULTING GROUP,
        INC.’S MOTION TO DISMISS AND PUBLIC PARTNERSHIPS LLC’S
        MOTION TO DISMISS ~ 5
